THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln National Variable Annuity Account L Group Variable Annuity LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Variable Annuity Account L Group Variable Annuity Supplement dated December 2, 2015 to the Prospectus dated May 1, 2015 Effective December 1, 2015, the Fidelity® VIP Money Market Portfolio, which currently serves as the investment option for the pending allocation account of your contract, was changed to the Fidelity® VIP Government Money Market Portfolio. All other provisions outlined in your prospectus remain unchanged. This Supplement is for informational purposes and requires no action on your part. Please retain this Supplement for future reference.
